              Case 2:18-cv-03705-MAK Document 37 Filed 08/19/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    TERRY WALKER                                   : CIVIL ACTION
                                                   :
                         v.                        : NO. 18-3705
                                                   :
    SUPERINTENDENT KATHY                           :
    BRITTAIN, et al.                               :

                                               ORDER

         AND NOW, this 19th day of August 2020, upon careful and independent consideration of

the amended Petition for a writ of habeas corpus (ECF Doc. No. 21), the Response to the Petition

(ECF Doc. No. 28), Petitioner’s Reply (ECF Doc. Nos. 30, 31, 32), and for reasons in the

accompanying Memorandum, it is ORDERED:

         1.       We DENY and DISMISS the amended Petition for a writ of habeas corpus (ECF

Doc. No. 21) with prejudice;

         3.       We DENY a certificate of appealability; 1 and,

         4.       The Clerk of Court shall close this case.




                                                        ____________________________
                                                        KEARNEY, J.




1
    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).
